Citation Nr: 1744730	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  04-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.  These matters initially come before the Board of Veterans' Appeals (Board) on appeal from December 2004 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Specifically, the December 2004 rating decision denied service connection for degenerative joint disease of the left knee.  The June 2008 rating decision, in part, denied service connection for hypertension and sleep apnea.  

The Veteran testified at a travel board hearing before the undersigned sitting at the RO in November 2010, and a transcript of the hearing is of record.  

This case was previously before the Board in March 2011 at which time it was remanded for additional development.

In a July 2015 decision, the Board denied claims for service connection for allergic rhinitis, a left knee disability, hypertension, and sleep apnea.  Thereafter, the Veteran appealed the portion of the decision that denied service connection for a left knee disability, hypertension, and sleep apnea to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated the July 2015 decision with respect to these three issues.  

In May 2016 and October 2016 rating decisions, the RO continued previously assigned ratings for the Veteran's service-connected right wrist and right knee disabilities and found that the Veteran had failed to submit new and material evidence to reopen previously denied claims of entitlement to service connection for back, shoulder, and hip disorders.  In October 2016, January 2017, March 2017, and April 2017, the Veteran entered notices of disagreement with the Agency of Original Jurisdiction (AOJ) as to these decisions.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the April 2017 Memorandum Decision indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the July 2015 decision.

With regard to the left knee issue, although the Veteran had problems in service with his right knee, for which he is currently service connected, there were no complaints or adverse findings in service involving the left knee.  The earliest evidence of left knee disorder is an impression of osteoarthritis in November 2001 VA treatment record.  Subsequently, a July 2003 private magnetic resonance imaging (MRI) scan shows a tear of the posterior aspect of the medial meniscus due to a "recent trauma."  

The Veteran contends that he injured his left knee at the same time he injured his right knee during his military service.  He has also contended his left knee disability is the result of wear and tear from his military service.  Specifically, in a May 2004 statement the Veteran noted his daily duties as a supply clerk citing physical training, running, jumping, standing guard duty, cold weather training, and carrying 80 pound backpacks as factors contributing to his knee conditions.  Also, in a January 2005 statement the Veteran attributed his left knee disorder to wear and tear due to the rigors of running 10 miles per day in combat boots.  

The Veteran was afforded a VA examination of his left knee in July 2014 and was diagnosed with internal derangement of the left knee.  The examiner noted a history of knee pain and a meniscal tear in the knee but found that the tear was a recent injury.  In reaching the conclusion that the Veteran's left knee disability was not related to service, the examiner found that there was no in-service documentation of complaints related to the left knee.  In July 2015, the Board denied service connection for a left knee disability, acknowledging the Veteran's allegation that he injured his left knee in service but finding that the left knee problems were the result of a more recent injury.  

In the April 2017 Memorandum Decision, the Court noted that the Board failed to address multiple theories of service connection raised by the record.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board is required to address all issues and theories that are reasonably raised by the evidence of record), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Court noted that the Board limited its analysis as to whether an in-service accident reported by the Veteran could have caused his left knee disability.  However, on several occasions, the Veteran attributed his left knee disability to the wear and tear of a lengthy military career.  Additionally, the Court found that the Veteran's lay statements that his left knee became worse from damage to his right knee reasonably raised the issue of secondary service connection.

The Board also notes that the July 2014 VA examiner only noted a diagnosis of internal derangement of the left knee and does not appear to consider the Veteran's previous diagnosis of osteoarthritis in November 2001, prior to the "recent trauma" in 2003 resulting in a tear of the posterior aspect of the medial meniscus.  

Accordingly, the Board finds that on remand, an addendum opinion should be obtained regarding the nature and etiology of both of his diagnosed left knee disorders, specifically whether either disorder is the result of wear and tear during the Veteran's military service and/or secondary to the Veteran's service-connected right knee disability.  

With regard to the sleep apnea issue, the Veteran's service treatment records do not reveal any complaints or clinical findings indicative of sleep apnea, including on retirement medical history and medical examination in September 1993.  According to a July 2006 statement from R.L.A., who roomed with the Veteran for a time in service, the Veteran snored very loudly and had periods when he stopped breathing for 30 to 45 seconds.  The Veteran was first diagnosed with sleep apnea in November 2009 and has provided a history of sleep problems since service. 

The Veteran was afforded a VA sleep apnea examination in July 2014 and a diagnosis of sleep apnea was continued.  After an in-person examination of the Veteran and a review of the record, the examiner concluded that it was less likely than not that the Veteran's sleep apnea was causally related to service because sleep apnea was not diagnosed until recently and because symptoms of snoring in service are not diagnostic of sleep apnea.  In July 2015, the Board denied service connection for sleep apnea due, primarily, to the July 2014 VA opinion.  

In the April 2017 Memorandum Decision, the Court noted that the Board erred when it relied on the July 2014 VA opinion, which failed to adequately consider the Veteran's medical history, to deny service connection for sleep apnea.  See Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (finding that to be adequate, a medical opinion must be "based upon consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").  The July 2014 VA examiner based his conclusion that the Veteran's sleep apnea was not service related on the fact that snoring is not diagnostic of sleep apnea.  But, the lay testimony also suggested that the Veteran stopped breathing for 45 seconds at a time and gasped for air in his sleep.  The examiner failed to address the alleged breathing cessation in reaching his determination.   

Accordingly, the Board finds that on remand, an addendum opinion should be obtained regarding the nature and etiology of his sleep apnea, to include the competent lay statements that the Veteran stopped breathing for 45 seconds at a time and gasped for air in his sleep during his military service.  

With regard to the hypertension issue, as noted in the April 2017 Memorandum Decision, the March 2011 Board remand required that  a VA examiner provide an opinion as to whether the Veteran's sleep apnea aggravated or caused his hypertension.  The July 2014 VA hypertension examiner, however, limited his opinion to whether the Veteran's hypertension was related to his military service on a direct basis.  Because the VA examiner failed to address whether the Veteran's sleep apnea aggravated or caused the Veteran's hypertension, the medical opinion failed to comply with the March 2011 remand order.  Furthermore, because the Board is remanding the sleep apnea claim, such may not be deemed harmless error.  

Additionally, the Veteran has not been provided with Veterans Claims Assistance Act of 2000 (VCAA) notice pertaining to the secondary service connection aspect of his claim for service connection for a left knee disability.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left knee disorder as secondary to service-connected right knee disabilities.

2. Return the record to the VA examiner who conducted the Veteran's July 2014 VA knee examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the July 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to: 

(a) whether it is at least as likely as not that a left knee disorder, including osteoarthritis and internal derangement of the left knee, is related to any aspect of his military service, to include allegations of in-service wear and tear.  
	
(b) whether it is at least as likely as not that a left knee disorder (to include osteoarthritis and/or internal derangement) is caused OR aggravated (i.e., permanently increased in severity) by his service-connected right knee disabilities? 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his left knee disorder and the continuity of symptomatology.  Specifically, the examiner should consider the May 2004 statement wherein the Veteran noted his daily duties as a supply clerk citing physical training, running, jumping, standing guard duty, cold weather training, and carrying 80 pound backpacks as factors contributing to his knee conditions.  The examiner should also consider the January 2005 statement wherein the Veteran attributed his left knee disorder to wear and tear due to the rigors of running 10 miles per day in combat boots.  The rationale for any opinion offered should be provided.

3. Return the record to the VA examiner who conducted the Veteran's July 2014 VA sleep apnea examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the July 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is related to any aspect of his military service.  
	
In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his sleep apnea and continuity of symptomatology as well as the July 2006 statement from R.L.A., who roomed with the Veteran for a time in service, and who noted that the Veteran snored very loudly and had periods when he stopped breathing for 30 to 45 seconds.  The rationale for any opinion offered should be provided.

4. Return the record to the VA examiner who conducted the Veteran's July 2014 VA hypertension examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the July 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused OR aggravated (i.e., permanently increased in severity) by the Veteran's sleep apnea and/or a service-connected disability? 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his hypertension and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




